Citation Nr: 0943951	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether G.W., the Veteran's son, is entitled to recognition 
as a child of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to 
June 1972.  He is seeking recognition that his son, G.W., is 
a child of the Veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of 18.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Tiger 
Team, a special decision unit of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that 
denied G.W.'s entitlement to recognition as a child of the 
Veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of 18.  The RO in Pittsburgh, 
Pennsylvania, has jurisdiction over the Veteran's claim.  

In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  G.W. is the Veteran's son.  He was born in August 1976 
and his eighteenth birthday was in August 1994.  

2.  On his eighteenth birthday, G.W. was recovering from the 
surgical removal of an intercranial cyst.  He was diagnosed 
with chronic undifferentiated schizophrenia in November 1995 
during a psychiatric hospitalization due to worsening 
psychotic symptoms.  

3.  Prior to his 18th birthday, G.W. exhibited signs of a 
personality change, was engaging in bizarre behavior, 
experiencing panic attacks, alternately alienating the people 
around him and isolating himself from others, and having 
difficulty concentrating and following directions.  

4.  G.W. still experiences panic attacks and has impaired 
cognitive ability; he is not able to put on a belt, use a can 
opener, make a sandwich, or follow complex instructions; he 
can only follow straightforward instructions if simple words 
are used and a written copy of the instructions is provided 
as well.  


CONCLUSION OF LAW

The criteria for recognition as a child of the Veteran on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18 for G.W., the Veteran's son, have 
been met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.57, 
3.356 (2009) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA benefits are available for a Veteran's child 
who is under the age of 18.  But VA provides certain benefits 
for a child of the Veteran who is shown to be permanently 
incapable of self-support by reason of mental or physical 
defect by (or before) his or her 18th birthday.  38 U.S.C.A. 
§ 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.  The 
Veteran claims that his son, G.W., meets those criteria.  

As relevant here, Congress has determined that for purposes 
of VA benefits, the term "child" means a legitimate child 
of the Veteran who is unmarried and who, before attaining the 
age of eighteen years, became permanently incapable of self-
support.  38 U.S.C.A. § 101(4)(A)(ii).  See also 38 C.F.R. 
§ 3.57(a)(1)(ii).  Here, there is no controversy that G.W. is 
the Veteran's legitimate child and is unmarried.  Thus, to 
warrant the status of a child for VA benefits purposes, the 
evidence must show that by his 18th birthday:  (1) G.W. was 
incapable of self-support; and (2) his incapacity was 
permanent.  

The rating criteria applicable to disabled Veterans are not 
controlling; instead, VA regulations identify the conditions 
which determine a child's permanent incapacity for self-
support.  38 C.F.R. §3.356(b).  Some of the principal factors 
for consideration are not in this record.  For example, one 
factor is that the fact that the person is earning his or her 
own support is prima facie evidence that he or she is not 
incapable of self-support.  38 C.F.R. § 3.356(b)(1).  
Similarly, another factor is that employment afforded solely 
upon sympathetic or charitable considerations and which 
involves no actual or substantial rendition of services is 
not determinable.  38 C.F.R. § 3.356(b)(4).  A third factor 
is that merely because there were periods during which the 
person's condition was such that he or she was employed does 
not rebut a finding of permanent incapacity when such 
employment was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability.  38 C.F.R. §3.356(b)(2).  Here, however, there is 
no evidence that G.W., who is now 31 years old, has ever been 
employed.  Transcript  at 9-10.  So those factors are not 
significant on this record.  

But the regulations also advise that the lack of employment 
of the person either prior to the delimiting age or 
thereafter should not be considered as a major factor in the 
determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of friends or relatives.  38 C.F.R. 
§ 3.356(b)(3).  In this regard, it should be borne in mind 
that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending upon the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  Id.  

Here, the record does not show any disinclination to work.  
To the contrary, before he reached his 18th birthday (and 
afterward), G.W. appears to have been obsessed with working 
hard to get good grades in school.  And even as his mental 
illness began to make it difficult for him to concentrate so 
that his grades began slipping, he responded by devoting more 
time to studying.  

Nor does the record show that his parents were indulgent with 
him.  Rather, his father insisted on his going to college, 
even against medical advice not to send him.  November 1995 
Chestnut Ridge Hospital Discharge Summary (his father seemed 
to insist on G.W. returning to university and was essentially 
uncooperative with any other recommendations); November 2001 
Letter by Dr. Roh (G.W. continues to have difficulty 
concentrating for any length of time and is minimally to 
moderately disorganized; his tolerance for emotional stress 
and changes in routine is limited; I have recommended that he 
not attempt to go back to college); Undated Letter from Dr. 
Cutlip (we have recommended he not go back to college; he 
requires close monitoring and follow-up).  And his mental 
health counselors noted that G.W. felt pressured to succeed 
because of his father's expectations.  So the Board finds 
that G.W.'s lack of employment did not stem from his 
disinclination to work or from the indulgence of his parents.  

Thus, the first issue is to determine whether, by his 18th 
birthday, he was incapable of self-support.  The doctor who 
had treated him for seven years at the clinic where G.W. had 
received treatment since kindergarten provided an opinion 
that G.W. was incapable of self-support well before attaining 
the age of 18.  February 2009 Addendum to the Letter by Dr. 
Pillai.   The record supports that medical opinion.  

VA regulations provide that in those cases where the extent 
and nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  
38 C.F.R. § 3.356(b)(3).  In such cases there should be 
considered whether the daily activities of the child in the 
home and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient income 
for reasonable support.  Id.   

At first glance, G.W.'s good grades in school may be 
considered an indication that he was capable of self-
supporting employment.  But other evidence in the record 
undercuts reaching such a conclusion.  First, as noted above, 
G.W.'s focus on his grades was one of the obsessive-
compulsive features of his mental health both before and 
after attaining age 18.  He was not motivated to get good 
grades because he wanted to attend college; rather, he wanted 
to show other people by his good grades that he was not 
"stupid".  May 1995 Neuropsychiatric Evaluation.  It took 
him a long time to do his school work.  Transcript at 17.  
And he experienced panic attacks when he thought about his 
schoolwork.  March 1995 Post-surgical Neuropsychological 
Evaluation (he has panic attacks regarding his performance on 
tests in school).  

Moreover, the record shows that before his 18th birthday, 
G.W. had special problems.  He was sent for a psychiatric 
evaluation during kindergarten because he was excessively 
shy, showed a lack of communication, and was not able to 
follow instructions and participate.  February 2009 Letter by 
Dr. Pillai.  He had a poor attention span and increased 
distraction during the evaluation and was determined to be a 
"slow learner."  February 2009 Letter by Dr. Pillai.  He 
was tested with an I.Q. of 83.  

When he was seventeen years old, G.W. was reportedly 
exhibiting very bizarre behavior.  He reportedly made "a 
pest of himself" with people.  Transcript at 19.  He would 
not button his shirt evenly or comb his hair.  Transcript at 
19-20.  He made false, offensive statements to people and 
could not explain to his counselors why he was doing it.  
May 1995 Neuropsychiatry Evaluation.  He alienated his peers 
who began to  mock him and pick on him.  He self-isolated 
himself, focusing on school work.  March 1995 Post-surgical 
Neuropsychological Evaluation (isolativeness is more of a 
current problem than when he was a child);  He could not get 
along with his siblings.  November 1995 Chestnut Ridge 
Hospital Integrative Summary.  In an August 2006 opinion, Dr. 
Pillai stated that G.W.'s schizophrenia began when he was 17.  

And his behavior became so erratic that a school guidance 
counselor referred him for a psychiatric evaluation.  
July 1994 Neuropsychological Evaluation (G.W. started 
noticing behavioral disturbances approximately one year 
earlier; mother reported a six month history of such 
behavior).  It was because of that referral that the cyst in 
his brain was discovered.  One month before his 18th 
birthday, he had surgery to aspirate the cyst.  As of his 
birthday, the record does not show any improvements in his 
situation so that G.W. was capable of supporting himself.  
Thus, the first requirement at issue has been established, 
that is, that by his 18th birthday, G.W. was not capable of 
self-support.  

The second issue to be determined is whether his self-
supporting incapacity was permanent.  G.W.'s treating 
physician determined that G.W.'s incapacity for self-support 
began before he was 18, has continued to the present, and 
there are no significant signs of future improvement. 
February 2009 Addendum to Letter by Dr. Pillai.  

The record supports that opinion.  At the time of G.W.'s 18th 
birthday, the Veteran and medical professionals had hoped 
that the surgery on the brain cyst would resolve his mental 
health and behavioral problems.  But the record shows that 
G.W. never gained the ability to be self-sustaining.  He has 
reported that after the surgery, he experienced an increase 
in agitation, poor anger control, excessive fighting, and 
bizarre thinking.  November 1995 Chestnut Ridge Hospital 
Integrative Summary.  It is true that after the surgery, 
there is no immediate evidence of erratic behavior.  But 
there is evidence of indefinite, chronic cognitive 
impairment.  Undated Letter of Dr. Cutlip; March 1995 Post-
surgical Neuropsychological Evaluation (G.W. showed declines 
in some areas, such as auditory-verbal attention span, 
problem-solving ability, and general executive functioning).  
G.W. could not follow complex instructions.  And one examiner 
explained that in order for him to be able to follow 
straightforward instructions, they would have to be given 
with simple words, G.W. would have to repeat the 
instructions, and a written copy would provided to him would 
also be helpful.  March 1995 Post-surgical Neuropsychological 
Evaluation.   He was determined to need much supervision.  
Id. (Since he was observed to have difficulty in recognizing 
and problem-solving difficult or unusual tasks, he may need 
step-by-step guidance in making decisions and solving 
problems).  He also had great difficulty when changes 
occurred.  

Within a year of his 18th birthday, he was exhibiting 
psychotic symptoms to such a degree that fifteen months after 
his 18th birthday, he was hospitalized due to worsening 
psychotic symptoms.  November 2001 Letter by Dr. Roh.  It was 
during that hospitalization that he was diagnosed with 
chronic, undifferentiated schizophrenia.  Undated Letter by 
Dr. Cutlip (as per the nature of this illness, he has had 
periods of doing well mixed with periods of relapse).  

After high school, G.W. took a few classes at a time at a 
college.  He earned an associate's degree over six years of 
study because he wanted to be a coach.  Transcript at 7-8.  
His course work centered around sports, so that he took 
several classes in physical education, such as basketball, 
football, bowling, and badminton.  Transcript  at 8.  But he 
continued to experience panic attacks from the pressure to 
complete his school work.  And the college required him to 
leave the dormitory.  October 1995 Chestnut Ridge Outpatient 
Services.  
The Social Security Administration (SSA) has determined that 
G.W. is a disabled individual.  February 2009 SSA Letter (the 
date of onset was August 1995 because SSA can not go back any 
earlier than the month of application, even if the disability 
were earlier).  As early as 2001, one of his psychiatrists 
believed it was doubtful that he would be able to be 
gainfully employed in the future.  November 2001 Letter by 
Dr. Roh.  At the present time, G.W. is still incapable of 
self-support.  His counselor stated that he is not capable of 
gainful employment or attending educational or vocational 
training.  February 2009 Letter by Dr. Pillai.  The Veteran 
testified that G.W. needs help putting on a belt.  Transcript 
at 10-11.  He cannot use a can opener or even prepare a 
sandwich for himself.  Transcript at 22.  The Veteran was 
told that his son will not achieve a normal life in the near 
future.  Transcript at 6.  

At the time he attained 18 years of age, it was not possible 
to say whether G.W.'s condition was permanent because he was 
still recovering from surgery and it was not clear whether 
his cognitive deficiencies would improve or his bizarre 
behavior would return.  But looking at all of the evidence in 
the record since his 18th birthday, it is now clear that the 
incapacity for self-support that existed at the time he 
attained the age of 18 is permanent.  

Since the record shows that G.W. was permanently incapable of 
self-support by reason of mental or physical defect by his 
18th birthday, he is a "child" of the Veteran within the 
meaning of 38 U.S.C.A. § 101(4)(A)(ii) and 38 C.F.R. 
§ 3.57(a)(1)(ii).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

The Veteran's son, G.W., is entitled to recognition as a 
child of the Veteran on the basis of permanent incapacity for 
self-support prior to attaining the age of 18, and the appeal 
is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


